Citation Nr: 0620176	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities (legs, ankles and feet), 
to include as secondary to the service-connected diabetes 
mellitus, type 2.  

2.  Entitlement to service connection for nephropathy 
(claimed as kidney problem), to include as secondary to the 
service-connected diabetes mellitus, type 2.  

3.  Entitlement to hypertension, to include as secondary to 
the service-connected diabetes mellitus, type 2.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to March 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). In June 2005 
the veteran testified at a video-conference hearing before 
the undersigned; a transcript of the hearing is of record.  

In various statements of record, including during the June 
2005 videoconference hearing, the veteran and his 
representative have claimed that the veteran had a pre-
existing nervous condition that was aggravated by his 
military service.  The Board notes that the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD has not been developed for appellate review; 
it is referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities was not 
manifested during active duty service or for many years 
thereafter, and is otherwise not related to such service or 
to service-connected diabetes mellitus.

2.  Nephropathy was not manifested during active duty service 
or for many years thereafter, and is otherwise not related to 
such service or to service-connected diabetes mellitus.

3.  Hypertension was not manifested during active duty 
service or for many years thereafter, and is otherwise not 
related to such service or to service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the veteran's active duty 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  Nephropathy was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in a November 2003 letter 
(prior to the initial rating decision).  This letter 
explained the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  Although the 
letter did not satisfy the VCAA requirement advising the 
veteran of the information necessary to substantiate his 
service connection claims on appeal, the Board finds this to 
be a harmless error as notice of this information was 
provided in the August 2004 statement of the case.  
Furthermore, although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the identifying information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  He has had ample opportunity to respond and 
supplement the record.  While he was not advised of the 
criteria governing disability ratings and effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as disability rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claims.

Service Connection for Peripheral Neuropathy, Nephropathy and 
Hypertension

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension and 
nephritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

In the case at hand, the veteran served on active duty from 
March 1968 to March 1971, to include service in the Republic 
of Vietnam.

Service medical records, including a February 1971 separation 
examination, are negative for any of the veteran's claimed 
disorders.  The veteran's private and VA medical records from 
the 1990s to 2000s revealed a medical history and treatment 
including for kidney disorder, hypertension, and neuropathy.  
A February 2004 record showed the veteran had chronic kidney 
problems for 7 to 8 years.  The records also indicated that 
the veteran was in a motor vehicle accident in 1990 and broke 
his back.  

In September 2003, the veteran submitted a claim for service 
connection for, in pertinent part, diabetes mellitus, 
peripheral neuropathy of the lower extremities, nephropathy 
and hypertension.

The veteran was afforded a VA examination in November 2003.  
While the claims folder was not available for review, the 
Board finds the veteran was not prejudiced by this as the 
examiner noted that the veteran's electronic records were 
reviewed and the veteran's doctors including nephrologists 
were consulted.  The examiner during the November 2003 VA 
examination indicated that the veteran's underlying 
hypertension was due to his nephritis of 8 years.  The 
examiner opined that given the duration and excellent control 
of diabetes mellitus, there should be no complication from 
the diabetes mellitus per se.  The examiner noted that the 
veteran had nephropathy, hypertension, and peripheral 
neuropathy but these pre-dated the diabetes mellitus 
diagnosis, and have other competing causes to explain the 
said complications.  The examiner found that hypertension and 
nephropathy "are directly due to [the veteran's] focal 
segmental nephropathy (that is not due to diabetes mellitus 
or related to Agent Orange)."  The examiner concluded that 
the veteran's stockings distribution neuropathy on light 
touch made diabetes neuropathy less likely.  

By rating decision dated in March 2004, the RO granted 
service connection for diabetes mellitus, type 2, as 
secondary to herbicide exposure during service.

During a June 2005 hearing before the Board, the veteran 
essentially testified that he had peripheral neuropathy of 
the lower extremities, nephropathy and hypertension that was 
caused by his service-connected, Agent Orange-related 
diabetes mellitus.

The Board is thus presented with evidence showing that there 
is no supporting evidence that the veteran's peripheral 
neuropathy of the lower extremities, kidney disorder, and 
hypertension are related to service.  The veteran's service 
medical records are negative for the disorders and there is 
nothing in the post-service medical records to suggest that 
the disorders are due to service.  Additionally, there is no 
evidence that the veteran's hypertension and kidney disorders 
were manifested within the first post-service year.  The 
first medical evidence of his peripheral neuropathy, 
nephropathy and hypertension was many years after service.  

The Board also is presented with an evidentiary record which 
shows that the medical evidence is against a finding that the 
veteran's peripheral neuropathy of the  lower extremities, 
nephropathy and hypertension are secondary to his service-
connected diabetes mellitus.  The examiner during the 
November 2003 VA examination opined that the disorders are 
not due to the diabetes mellitus and that there should be no 
complication from diabetes mellitus per se.  The Board finds 
this opinion highly probative as it was provided by a 
competent medical professional who considered the veteran's 
medical history and thoroughly examined the veteran.  There 
is no other medical evidence that would contradict this 
opinion.  

The Board is therefore led to the conclusion that there is a 
preponderance of the evidence against findings that the 
veteran's peripheral neuropathy of the lower extremities, 
nephropathy, and hypertension are due to service or are 
secondary to his service-connected diabetes mellitus.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for nephropathy is denied.

Service connection for hypertension is denied. 


REMAND

During his June 2005 Board hearing the veteran testified that 
he completed a 5-week PTSD treatment program at the Newington 
VA medical facility around November 2004.  These records need 
to be obtained and associated with the claims folder.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that the veteran identified several PTSD 
stressors including having friends killed in Vietnam, seeing 
dead bodies, and shooting at the enemy.  Notice should be 
sent to the veteran advising him to provide more detailed 
information of his claimed stressors to include dates, 
location of incidents, and names of victims.  If the veteran 
submits more detailed stressors, they should be verified with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  A VA psychiatric examination should be conducted 
only if a stressor is verified.  

During the pendency of this appeal, on March 3, 2006, the 
Court, as discussed earlier, issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the service 
connection claim for PTSD.  As these questions are involved 
in the present appeal, proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), should inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also an explanation should be included as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for his service connection 
PTSD claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request all outstanding 
records of the veteran's PTSD treatment 
from the VA medical facility in 
Newington, to include records from a 5-
week PTSD treatment program in 
approximately November 2004.  Once the 
records are obtained they should be 
associated with the claims folder.  

3.  The veteran should be asked to 
clarify which verifiable in-service 
stressors he is claiming caused his PTSD.  
The veteran should in detail identify the 
stressors to include the units, places, 
and dates when these stressors occurred.  
If the veteran is unable to provide 
specific dates, he should be asked to 
provide a 2-month time period during 
which the events occurred.  If the 
veteran is claiming that his stressor is 
due to witnessing the death of another, 
the veteran should provide the name of 
the individual, the unit he was with, and 
the date and circumstances involving the 
death.  The veteran is to be encouraged 
to provide "buddy" statements from 
fellow servicemen who could lend support 
to his claimed stressors.  

4.  Afterwards, the RO should contact the 
JSRRC and request verification of the 
stressors that the veteran identified.  

5.  If and only if a stressor is 
verified, and with the association of any 
accumulated evidence with the claims 
folder, the veteran should be afforded a 
VA psychiatric examination.  The claims 
folder, together with any newly obtained 
evidence, should be made available to the 
examiner.  The examiner should be 
informed as to which stressor or 
stressors have been verified.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor(s) supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiner find that PTSD 	is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, 	the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.

6.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


